  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE EDWARD FOSTER,      )
                           )
     Petitioner,           )
                           )                 CIVIL ACTION NO.
     v.                    )                   2:17cv538-MHT
                           )                        (WO)
CHRISTOPHER GORDY, Warden, )
et al.,                    )
                           )
     Respondents.          )

                              OPINION

    Pursuant to 28 U.S.C. § 2254, petitioner filed this

habeas-corpus case.        This lawsuit is now before the

court    on    the   recommendation     of    the   United    States

Magistrate     Judge   that   the   habeas-corpus         request    be

denied    as   time-barred.      Also   before      the    court    are

petitioner's objections to the recommendation.                 After

an independent and de novo review of the record, the

court concludes that the objections should be overruled

and the magistrate judge’s recommendation adopted.

    An appropriate judgment will be entered.

    DONE, this the 27th day of November, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
